Citation Nr: 1826277	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-05 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected DDD of the lumbar spine. 

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left testicular disorder.

6.  Entitlement to service connection for a right eye disorder, characterized as a right eye abrasion.

7.  Entitlement to service connection for a sinus disorder. 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1985 to April 1988, and from February 2003 to January 2004, to include service in Kuwait (within the Southwest Asia Theater of Operations) from June to September 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has been rated at 100 percent since January 2011, to include special monthly compensation.

The issues of entitlement to service connection for a left hip disorder and bilateral shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic left knee disorder was not shown during service, was not shown to a compensable degree within one year of service, was not continuous since service, was not shown for many years after service, and was not causally or etiologically related to service or caused or permanently worsened by a service-connected disability. 

2.  A current chronic left testicular disorder is not shown.   

3.  A current chronic right eye disorder is not shown

4.  A current chronic sinus disorder is not shown.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1131 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2017).

2.  A left testicular disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

3.  A right eye disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017). 

4.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.159, 3.303, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

The Veteran contends that his service-connected lumbar spine disability caused his left knee disorder.  As an initial matter, he has been diagnosed with a left knee disorder.  Specifically, in an October 2013 treatment note, he was diagnosed with mild degenerative changes with a diagnosis of osteoarthritis of the bilateral knees.  Therefore, a current disorder is shown.

Next, service treatment records (STRs) are silent for any complaints of or treatment for a knee disability.  Multiple in-service examinations reflect a normal evaluation of the Veteran's lower extremities.  Moreover, he has not alleged that he experienced a chronic left knee disorder in service.  Therefore, a chronic left knee disorder was not shown in service.  As the second element (in-service incurrence) is not demonstrated with respect to the left knee, the appeal based on service connection on a direct basis or based on in-service chronicity is denied.  

Next, while osteoarthritis is entitled to a presumption based on continuity of symptomatology, the evidence does not show left knee complaints for many years after discharge.  In fact, an unrelated January 2008 VA examination indicated that his gait and functional ability with regard to his left knee was intact.  The first documented reports related to the left knee were in May 2012, some 8 years after discharge, when he complained of bilateral knee pain for the preceding three months.  Treatment records indicated that he began physical therapy.  

In October 2013, the Veteran was seen again with complaints of left knee pain upon exacerbation.  He reported increased pain with pivot and occasional edema, rating his pain at a 3-4 out of 10 in intensity.  The treatment provider noted the presence of warmness and radiation to the posterior aspect of the left knee.  An MRI was conducted which revealed adequate bone density for age, with anatomical alignment and joint spaces that were well-maintained.  No significant joint effusions were seen.  Mild degenerative changes were noted, with an indication of osteoarthritis of the knees bilaterally.  This is the first recorded diagnosis regarding the left knee.  

As the first symptoms of left knee pain were not recorded until May 2012, which the Veteran related started 3 months earlier, continuity of symptomatology has not been shown.  Moreover, the evidence does not show that a left knee disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  Therefore, the appeal based on continuity of symptomatology or based on a one-year presumption is denied.

The Veteran's main contention is that his left knee disorder is due to his service-connected lumbar spine disability.  He contends that he limps when he walks which causes him to have pain in his knee.

As noted above, in order to warrant service-connection on a secondary basis, the evidence must show a current disability (osteoarthritis of the left knee is shown), evidence of a service-connected disability (a lumbar spine disability is currently rated at 40%) and, critically, a nexus between the service-connected disability and the current disability.  On this final element, the claim fails.

In an April 2014 VA examination, the Veteran complained of constant bilateral knee pain which increased with walking or during a cold day.  He denied knee locking, and reported relief after using painkillers and physical therapy.  The examiner opined that the Veteran's left knee disorder was less likely than not due to his active service, or any service-connected disability.  

The examiner reasoned that the Veteran's left knee disorder did not manifest until almost 10 years following his separation from service, and that bilateral knee osteoarthritis was considered a part of a normal aging process.  The examiner also stated that left knee disorder and lumbar spine disability were not related pathophysiologically nor anatomically to one another.  Furthermore, an abnormal gait would have been observed had the Veteran's lumbar condition affected his knee, and the examiner noted that no abnormal gait pattern was seen during the examination. 

The Board places significant probative value on the April 2014 examination and opinion and finds them adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the left knee disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the examiner's opinion is of great probative value and it weighs heavily against the claim based on secondary service-connection.

The Board has considered the Veteran's lay statements regarding a relationship between his service-connected back disability and his left knee complaints.  He is competent to report symptoms as he perceives them through his senses, as this requires only personal knowledge and not medical expertise.  Layno v. Brown, 6 Vet. App. 470 (1994). As a layperson, however, he is not competent to offer opinions on etiology or medical diagnoses, as this requires further training and the Board may not accept unsupported lay speculation with regard to medical issues.  As such, the appeal is denied.

Testicular Disorder

The Veteran asserts that he has left testicular pain which is related to his active service.  Specifically, he asserts that he had to undergo a varicocelectomy following service as a result of testicle pain which occurred during service while he was running. 

A review of the STRs finds a single notation from December 1987 where the Veteran was treated for swollen testicles.  The treatment provider noted that he denied any pain or swelling and no edema was observed.  The treatment provider further noted that the testicles were normal, with no pain to palpation and no redness and had seemingly resolved without incident.  STRs are otherwise silent to any testicular symptoms while in active service. 

Treatment records from the period in time lapsing between the Veteran's tours of duty indicated that he had a left varicocelectomy in August 1989.  No clinical evidence of abnormalities following the surgery was found.  During his second tour of duty, he was afforded an entrance examination in September 2002.  At this time, he denied any testicular symptoms or frequent and painful urination.  

Post service treatment records are largely silent to any complaints of testicular pain following his separation from active service.  In a January 2008 VA examination, no history of trauma to the genitourinary system, no history of neoplasm, and no systemic symptoms due to genitourinary disease were noted.  Dribbling and dysuria were noted, but urgency, hesitancy, weak stream, straining, hematuria, urine retention, renal colic, urinary leakage and urethral discharge were denied.  The Veteran reported that the pain was intermittent with remissions.  

Upon examination, no tenderness and no pain were found, and the examiner noted an absence of any clinical evidence of abnormalities.  Both the Veteran's testicles and his prostate were normal, with a normal penis.  The examiner opined that the Veteran's testicles were entirely normal and lacking any clinical evidence of abnormalities, and that his left testicular pain was not a result of his active service or varicocelectomy because his pain had manifested prior to that surgery. 

In a March 2012 VA examination, the penis was normal, with no evidence of deformity, masses, or tenderness and no urethral fistula.  The scrotum and spermatic cord were normal, and varicocele was absent.  Specific examination of the left testicle revealed a well-developed and well descended testes, no atrophy, and normal in consistency.  The epididymis and seminal vesicle was also normal.  The Veteran was diagnosed with erectile dysfunction, but the examiner did not list any testicular diagnosis or symptoms.  

The Board has considered the Veteran's lay statements; however, in order for service-connection to be established, he must have a current disability.  Post-service treatment records show that he is not currently diagnosed with testicular pathology.  With the exception of the notation in service, the VA examinations and other medical evidence of record does not support a diagnosis for testicular pathology or that he even sought treatment for his testicle pain.  Finally, the January 2008 VA examiner competently and credibly opined that there was no objective evidence of pain or pathology, and that his surgery was not the cause of his pain.  

Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of a current disability, the preponderance of the evidence is against service connection for a testicular disorder and the appeal is denied.  

Right Eye

The Veteran asserts that he has a right eye disorder characterized by a scar which is a result of his active service.  Specifically, he asserts that his right eye disorder was caused by a foreign object which lodged in his right eye during service. 

The STRs show that in October 1986, the Veteran complained of occasional pain in his right eye that was not very sharp or palpable.  The treatment provider noted that his vision was unimpaired and he had full eye mobility.  By November 1986, the pain had subsided, and the treatment provider noted that his condition had resolved.  The Veteran indicated positively for an eye disorder in a March 1991 examination; however, the note from the examiner simply indicated that he needed glasses.  The Veteran denied any scarring at this examination.  He once again denied any eye pain or condition at an entrance examination in November 2002. 

Post-service medical records are silent to any complaints of or treatment for a right eye disorder.  In August 2010, VA treatment records showed that the Veteran sought treatment for a corneal abrasion after he was welding the day prior.  His eyes were examined at an unrelated VA examination in November 2011.  He relayed that his eyes were both fine, and the examiner stated that there were no right eye symptoms.  Further treatment notes from June 2012 to November 2017 showed that he denied any eye pain or condition.  While there was right eye pain in service, there is no evidence of a chronic or continuing disability or scar.  

The evidence weighs against the claim.  The Veteran has attested that he had continuing pain with his right eye following the injury in 1986.  However, at many examinations both during and following service, he denied any right eye symptomatology.  Furthermore, post service medical records, while voluminous in nature, fail to cite any history of treatment for a right eye disorder.  In fact, post service medical records seem to contradict the claims of right eye pain or disorder where they cite him denying such symptoms on numerous occasions, and reporting a new injury.  Therefore, his assertion of continued symptomatology or a current chronic condition is not consistent with the objective evidence of record or even with his own statements made during the course of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As noted above, service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of a current disability, the preponderance of the evidence is against the claim and the appeal is denied.  

Sinusitis

The Veteran asserts that he developed sinusitis as a result of his service in Kuwait, and constant inhalation of fumes and dust. 

With the exception of the Veteran claiming sinusitis on a November 2002 entrance examination, his STRs are silent for any complaints of and diagnosis for sinusitis.  Notably, he has been diagnosed with allergic rhinitis for which he is already service-connected. 

Post-service medical records are also silent for any complaints of or diagnosis for sinusitis until November 2007 when imaging of the Veteran's sinuses was conducted as a result of complaints of nasal stuffiness.  Lateral and waters views of the paranasal sinuses were obtained which revealed well aerated paranasal sinuses.  No air-fluid levels were identified.  

In a January 2008 VA examination, the Veteran claimed recurrent frontal pain and headaches for approximately two years.  He also claimed interference with breathing through his nose.  The examiner noted that there was no pertinent data for sinus pathology found in the file.  The examiner explicitly stated that the Veteran did not suffer from sinusitis, but instead diagnosed allergic rhinitis.  

In January 2011, more imaging was conducted which revealed aplastic frontal sinuses which were well aerated with unremarkable nasal turbinates.  The diagnosis of allergic rhinitis was confirmed by a separate VA examiner in April 2011.  Post-service treatment records from June 2012 to November 2017 indicated that the Veteran's sinuses were unremarkable.

In an April 2014 VA examination, the Veteran complained of nasal stuffiness, a runny nose, and frontal pressure which he treated with allergy pills and nasal spray with some relief.  The examiner once again confirmed a diagnosis for allergic rhinitis.  Further X-rays were conducted which revealed clear paranasal sinuses.  

The evidence of record weighs against the claim as no underlying pathology related to sinusitis is shown.  While allergic rhinitis is shown by the record, the Veteran is already service-connected for that disability.  While he is competent to report his symptoms, including attacks of sinus, nasal, and allergy symptoms, a specific diagnosis of sinusitis requires medical knowledge and is outside the scope of a layperson.  Allergic rhinitis has been related to active service, but as the record shows no chronic disorder of sinusitis, the evidence of record does not support the claim.  Therefore, as a preponderance of the evidence is against a finding of current chronic sinusitis and the appeal is denied. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left knee disorder is denied. 

Service connection for left testicular disorder is denied. 

Service connection for a right eye disorder is denied. 

Service connection for a sinus disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Left Hip.  With regard to the Veteran's left hip disorder, STRs indicate that he had a left hip injury during active service in September 2003.  Treatment notes indicated that the Veteran sustained a fall at that time, and landed mostly on his hip area which resulted in difficulty walking.  The examiner noted pain on flexion and rotation of his left hip, and an inability to do a straight left leg raise.  Further noted was left hip inflammation.  Ibuprofen and stretching exercises were recommended, as well as an X-ray.  In January 2004 further notations of treatment were found when the Veteran reported difficulty walking after being seated for long periods of time after a left hip strain after a fall.  The treatment provider recommended ibuprofen. 

In an April 2014 VA examination, the examiner diagnosed with bilateral hip osteoarthritis but found that the left hip disorder was less likely than not due to active service or proximately due to his service-connected lumbar spine disorder because STRs and treatment history were silent for the condition claimed, and that as a result, they were more likely the result of normal aging processes.  

The Board finds that this examination is inadequate as the examiner did not consider the clearly recorded instances of left hip injury, treatment, and symptomatology noted in the Veteran's STRs as well as his post-service medical records.  Accordingly, a remand is required. 

Shoulders.  STRs indicate that the Veteran was treated for a right shoulder strain in March 1988 after complaining of pain for approximately two months following an incident lifting weights.  Right shoulder bursitis was noted.  He complained of left shoulder pain in September 2003 following a fall in service.  In conjunction with these notations, the STRs continue to be riddled with complaints of bilateral shoulder pain from August 1999 to June 2004.

Post service medical records indicate that the Veteran continuously sought treatment for his bilateral shoulder disorders.  In September 1999, an X-ray was conducted which revealed a series of abnormalities, but no chronic disorder.  In December 2010, mild degenerative changes were noted at the left shoulder acromioclavicular joint.  While he was afforded a Gulf War examination in January 2008, he was asymptomatic with regard to his shoulders at the time of the examination and as such, no opinion regarding etiology was rendered.  

Given the notations of injuries during active service, and the current diagnoses of right should bursitis and possible left shoulder degenerative changes, the issue should be remanded to determine the nature and etiology of his bilateral shoulder disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his left hip disorder.  The examiner is to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then provide an opinion as to the following:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left hip disorder is etiologically related to, caused by, or aggravated by his active service.  In forming this opinion, the examiner is to specifically consider and address the instances of left hip strain noted in the Veteran's STRs.

b)  Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's left hip disorder is related to, caused by, or aggravated by his service-connected lumbar spine disability.  

A thorough rationale for all opinions expressed must be provided. 

3.  Schedule the Veteran for an examination to determine the current nature and etiology of his bilateral shoulder disorders.  The examiner is to review all pertinent records associated with the claims file.  

After reviewing the record and examining the Veteran, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the bilateral shoulder disorders are etiologically related to, caused by, or aggravated by his active service.  

In forming this opinion, the examiner is to specifically consider and address the instances of shoulder strain noted in the Veteran's STRs, as well as any previously rendered diagnoses. 

4.  Readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to him and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


